Citation Nr: 0639362	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  99-06 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service in the United States Army from 
July 1962 to November 1967 and active service in the United 
States Air Force from January 1968 to April 1974 and from 
March 1976 to May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  The claims folder was subsequently 
transferred to the RO in Cheyenne, Wyoming.

The veteran testified at a Travel Board hearing in March 
2000.  The presiding Veterans Law Judge is no longer with the 
Board.  The veteran declined the opportunity to have an 
additional Board hearing.  See 38 C.F.R. § 20.707. 

The veteran appealed his claim to the Board.  In November 
2000, the Board denied service connection for PTSD.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  Pursuant to Appellee's 
Motion for Remand and To Stay Proceedings, in a May 2001 
Order, the Court vacated the decision and remanded the matter 
to the Board for consideration of the Veterans Claims 
Assistance Act of 2000 (VCAA).  

Subsequently, the Board undertook additional development on 
the issue on appeal pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2).  See 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002).  However, before completion of that development, the 
Court invalidated 38 C.F.R. § 19.9(a)(2).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  In October 2003, the Board remanded 
the case to the RO for completion of the remaining 
development.  In June 2004, the Board remanded this case for 
additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

As discussed above, the Court vacated the November 2000 Board 
decision and remanded the case to the Board for consideration 
of the VCAA.  VCAA notice was issued.  

Thereafter, in the June 2004 Board remand, certain 
developmental instructions were issued.  The veteran's 
representative maintains that all of the development was not 
completed.  Accordingly, the representative maintains that 
this development must be undertaken in accordance with 
Stegall v. West, 11 Vet. App. 268, 270 (1998), (holding that 
a remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand).

In that regard, the Board previously requested that the 
treatment records from the California Department of 
Corrections for the period from 1983 to 1984, as specified in 
the veteran's January 1999 release of medical information, be 
obtained.  The veteran was sent a new VA Form 21-4142 for 
release of those records.  The veteran returned the form, but 
it was unsigned, although a VA Form 21-4138 accompanied the 
VA Form 21-4142 which was signed.  No attempt was made to get 
those records.  However, the Board's prior remand specified 
that the veteran had already signed a release for those 
records, and such records should be obtained.  When reference 
is made to pertinent medical records, VA is on notice of 
their existence and has a duty to assist the veteran to 
attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 
37 (1990).  

In addition, VA has obtained a copy of an October 2003 letter 
from the Social Security Administration (SSA) which indicated 
that the veteran's benefits were being discontinued because 
the veteran was working.  However, the veteran previously was 
receiving SSA benefits and the medical records upon which 
that decision was based were not obtained.  VA has a 
statutory duty to obtain these records.  38 U.S.C.A. 
§ 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  The Court has also 
held that VA has a duty to acquire both the SSA decision and 
the supporting medical records pertinent to a claim.  See 
Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).  Accordingly, these 
records should be obtained on remand.  See also Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

In the Board's prior remand, it was noted that verification 
of stressor information should be sought from the United 
States Armed Services Center for Research of Unit Records 
(Note: CURR is now called the U. S. Army and Joint Services 
Records Research Center (JSRRC) and is located at 7701 
Telegraph Road, Kingman Building, Room 2C08, Alexandria, VA 
22315-3802).  JSRRC furnished information to VA.  The three 
specific stressor incidents provided by the veteran: taking a 
bullet through his helmet, being a door gunner involved in a 
firefight, and being exposed to dead bodies, were not 
specifically verified.  However, other stressful incidents 
with regard to the veteran's military unit were furnished.  
See April 2005 response from CURR.

There has been conflicting medical information with regard to 
whether the veteran in fact has PTSD.  The Board finds that 
in light of the information from JSRRC, the veteran should be 
afforded a VA examination to determine if he currently has 
PTSD and if so, the exact verified stressors upon which the 
diagnosis is based.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the veteran's treatment records 
from the California Department of 
Corrections for the period from 1983 to 
1984.

2.  Obtain from SSA a copy of their 
decision regarding the veteran's claim 
for Social Security disability benefits, 
as well as the medical records relied 
upon in that decision.

3.  Schedule the veteran for a VA psychiatric 
examination.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests should be accomplished.  The 
examiner should specifically determine 
whether the veteran has PTSD.  If the 
examiner's diagnosis supports PTSD, all 
stressors verified in the record such as that 
confirmed through JSRRC leading to such 
diagnosis must be identified in the medical 
opinion.  

A rationale for any opinion expressed should 
be provided.

4.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).


